Dismissed and Memorandum Opinion filed July 12, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00234-CV

        YOLANDA ROMERO AND RAFAEL ROMERO, Appellants

                                        V.
    MELANIE EPPINGER, HILSHIR GROUP, LLC, D/B/A HG HOME
                   INSPECTIONS, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1171001

                         MEMORANDUM OPINION

      This appeal is from a judgment signed March 11, 2022. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellants had not make arrangements to pay for the record.

      On May 17, 2022, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellants paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).). No response was filed. On
June 14, 2022, appellants were ordered to provide this court with proof of payment
for the record on or before June 24, 2022. See Tex. R. App. P. 35.3(c). In the order,
the court notified appellants that failure to comply with the court’s order would
subject the appeal to dismissal without further notice. See Tex. R. App. P. 37.3(b).
No response was filed.

      Appellants have not provided this court with proof of payment for the
record. We dismiss the appeal.



                                       PER CURIAM


Panel consists of Justices Bourliot, Hassan, and Wilson.




                                         2